Citation Nr: 1549970	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-25 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for morbid obesity, to include as secondary to service-connected diabetes mellitus (diabetes) and/or to medications for service-connected disabilities.

2. Entitlement to service connection for hypertension, to include as a result of in-service Agent Orange exposure or as secondary to service-connected diabetes, coronary artery disease (CAD), and/or posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2010 rating decisions issued by the VA Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at a November 2011 video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A hearing transcript is in the electronic claims file.

In March 2013, the Board remanded the claim on appeal for further records development.  Pursuant to the Board's March 2013 remand directives, the RO associated the Veteran's Social Security Administration (SSA) records with the claims file, obtained private medical records (PMRs) from Beloit Memorial Hospital, and obtained VA medical records (VAMRs) from VAMC Madison/Janesville.  See July 2013 Supplemental Statement of the Case (SSOC).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The issues of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to service-connected diabetes, CAD, and/or PTSD, and entitlement to TDIU are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obesity is not a disability for which VA compensation benefits may be paid.


CONCLUSION OF LAW

The criteria for service connection for obesity are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

An August 2010 letter notified the Veteran of the elements of service connection and of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, to include private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, SSA records, and VAMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

VA is not required to provide a medical examination/opinion to make a decision on the Veteran's service connection claim for obesity, secondary to service-connected diabetes and medications for service-connected disabilities.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  Id.  As discussed below, the evidence of record does not indicate the existence of a current disability and there is sufficient evidence of record to decide the claim.  Consequently, a VA examination is not warranted.

VA has satisfied its duties to notify and assist.  Therefore, the Board may proceed with appellate review.

Merits of the Claim

The Veteran asserts that he experienced weight gain in service and that he has had ongoing weight problems since service separation.  July 2013 Statement in Support of Claim.  He also asserts that this current obesity relates to his service-connected diabetes, for which he requires regular medication.  The claim is denied.

Obesity, or being overweight, does not, in and of itself, constitute a disability for which service connection may be granted.  See 38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 3.321 (2015); see generally, 38 C.F.R. Part IV (VA Schedule for Rating Disabilities) (failing to provide a separate disability rating for obesity).  The term "disability" refers to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1  (2015).  Particularities of body type, such as being tall/short or overweight/underweight, do not, in and of themselves, constitute a disease or disability.  Obesity without an underlying pathology does not constitute a disability.

The Veteran has been diagnosed as having morbid obesity.  See December 2001 and March 2003 VAMRs; see also September 2004 VAMRs (measuring the Veteran's height at 5 feet 11.5 inches and weight at 341 pounds).  His STRs document weight gain in service and post-service medical evidence notes ongoing counseling and treatment for weight gain/obesity.  March 1968 and March 1969 STRs (documenting treatment for weight management); February 2004 VAMRs (prescribing a low carbohydrate diet); July 2007 VAMRs (noting worsening obesity).

Although the medical and lay evidence suggests that the Veteran's current obesity manifested in service, it does not establish an underlying pathology that would entitle the Veteran to service connection (i.e., for the underlying pathology, as opposed to the symptom of obesity).  Thus, the evidence of record does not show that the Veteran has a current diagnosed disability manifested by obesity.

In the absence of a current disability underlying the Veteran's obesity, service connection cannot be established.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (holding that entitlement to service connection requires, among other things, evidence of a current disability); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability" and that "[i]n the absence of proof of present disability there can be no valid claim"); see also 38 C.F.R. §§ 3.303 & 3.310 (2014) (requiring a current disability for service connection on a direct or secondary basis).  

Again, obesity does not constitute a disability for which service connection may be granted.  Obesity in itself is not a disability as defined by VA law, but rather akin to a symptom.  Cf. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (observing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). And, for the sake of argument, even if the Veteran's obesity is a manifestation of one or more of his service-connected disabilities, he has already been awarded service connection for those underlying disabilities.  

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim of entitlement to service connection for obesity is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for morbid obesity, to include as secondary to service-connected diabetes and/or medications for service-connected disabilities, is denied.


REMAND

The Veteran's claims of service connection for hypertension and entitlement to TDIU are remanded for further development, to include providing an addendum opinion and a VA examination.

The April 2013 VA examination report is not adequate to allow the Board to make a fully informed decision on the Veteran's service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner failed to provide a rationale in support of his opinion that "PTSD does not cause nor aggravate hypertension; these are two physiologically different conditions."  See id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion."); Gabrielson v. Brown, 7 Vet. App. 36 (1994), Sklar v. Brown, 5 Vet. App. 140 (1993).  In addition, VA and the Court of Appeals for Veterans' Claims recognize that posttraumatic stress disorder (PTSD) may impact cardiovascular health, to include hypertension.  See PTSD and Physical Health; VA PTSD: National Center for PTSD; http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp (last updated August 17, 2015; last visited November 12, 2015); see also Jones v. Shinseki, No. 10-3915 (Vet. App. 2012) (holding that information published on VA's National Center for PTSD Web site must be considered when determining entitlement to service connection for hypertension as secondary to PTSD).

The April 2013 VA examiner's opinion regarding the Veteran's ability to obtain and maintain gainful employment is also inadequate.  The examiner opined that the Veteran's "unemployability is not related to his service connected disabilities," to include CAD, diabetes, and diabetic peripheral neuropathy, and that the Veteran "could successfully manage a sedentary job."  The examiner did not address the aggregate impact of the Veteran's service-connected disabilities, which include PTSD, on his ability to work.  The examiner also did not address how the current symptoms associated with the Veteran's service-connected disabilities affected the Veteran's employability.  April 2013 VA Examination Report (citing the Veteran's retirement in 2001 due to non-health-related reasons as the only support for his opinion that the current symptoms associated with the Veteran's service-connected disabilities prevent the Veteran from working).

The case is REMANDED for the following actions:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2013 forward.

2. Then, obtain a VA medical opinion as concerning the Veteran's hypertension.  The claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review.

After reviewing the claims file, the examiner must answer the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the blood pressure readings noted on the  August 1969 separation examination and/or his exposure to herbicides in Vietnam, to include Agent Orange.  (The Veteran's exposure to herbicides is presumed as a matter of law.)

In responding to (a), the examiner should indicate his consideration of the 2007 conclusion of the National  Academy of Sciences (NAS) that found limited or suggestive evidence of an association between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

(b) In the alternative, is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either (i) caused by, or (ii) aggravated by his service-connected diabetes?  If the Veteran's hypertension was aggravated by his service-connected diabetes, the examiner must provide, to the extent possible, an opinion as to the approximate baseline level of severity of the hypertension (e.g., slight, moderate) before the onset of aggravation.

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either (i) caused by, or (ii) aggravated by his service-connected CAD?  If the Veteran's hypertension was aggravated by his service-connected CAD, the examiner must provide, to the extent possible, an opinion as to the approximate baseline level of severity of the hypertension (e.g., slight, moderate) before the onset of aggravation.

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either (i) caused by, or (ii) aggravated by his service- connected PTSD?  If the Veteran's hypertension was aggravated by his service-connected PTSD, the examiner must provide, to the extent possible, an opinion as to the approximate baseline level of severity of the hypertension (e.g., slight, moderate) before the onset of aggravation.  

In responding to (d), the examiner should indicate his consideration of the PTSD and Physical Health" article published online by the National Center for PTSD.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

"Aggravation" is defined as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond the condition's natural progression.

A rationale should be provided for any opinion or conclusion expressed.

3. Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., CAD, PTSD, diabetes with erectile dysfunction and retinopathy, peripheral neuropathy of the upper and lower extremities, and any pending disabilities for which service connection is granted on remand) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

4. Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


